DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-30 are pending.  Claims 29-30 are withdrawn.  Claims 1, 4, 6, 10-18, 22, 25-26 are amended. Claims 1-28 are currently under examination.  

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-28, drawn to a guide nucleic acid, classified in CPC C12N 15/11, in the reply filed on June 14, 2021 is acknowledged.
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on June 14, 2021.

Drawings - maintained
The replacement sheets for drawings for Figures 3 and 4B were received on August 19. 2021.  These drawings are not acceptable.
The drawings are objected to because although Applicant removed the .  This objection has been modified in view of Applicant’s submission of replacement drawings for Figures 3 and 4B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The objection to the specification is withdrawn in view of Applicant’s amendment to remove the embedded hyperlink on page 90.

Claim Objections – withdrawn
Objection to claim 1 is withdrawn in view of Applicant’s amendment to several periods (in reciting components) from the claim.

Claim Objections – new objection necessitated by Applicant’s amendment
Claim 1 is objected to because of the following informalities:  Claim 1, line 13 reciting "at least at least 60%" should read "at least 60%".  Appropriate correction is required.  This is a new objection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claims 1-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.
112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendment to claim 1 to replace “gRNA positioning system (GPS)" with "guide nucleic acid positioning system (GPS)” to clarify that the gRNA positioning system positions the guide nucleic acid and not a different gRNA and Applicant’s amendment to claim 1 to recite “wherein the GPS region and the GPS binding site are at least 10 nucleotides in length and are at least at least 60% reverse complementary to each other, and wherein hybridization of the GPS region and the GPS binding site positions the first strand primer binding site closer to the second region of the target nucleic acid” to clarify to what or where the GPS is positioning the guide RNA.  Applicant further amended claim 1 to recite “a reverse transcriptase template encoding a sequence to be reverse transcribed into a first synthesized strand to be inserted into the target nucleic acid,” and “(iv) a second strand primer comprising a sequence of a region of the reverse transcriptase template that hybridizes to the first synthesized strand” and claim 10 to recite “[t]he guide nucleic acid of claim 1, comprising the GPS region and the GPS binding site of (i), or comprising the GPS region of (ii)”.
Rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of Applicant’s amendment to claim 6 to recite "[t]he guide nucleic acid of claim 2, wherein the second strand primer is 10-60 nucleotides in length".


Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendment.
Claim 1 recites the limitation “A guide nucleic acid comprising: a spacer reverse complementary to a first region of a target nucleic acid, wherein the spacer is optionally included in the guide nucleic acid, and is included in a second, different guide nucleic acid when not included in the guide nucleic acid” (underline added for emphasis).  The first part of the claim limitation requires a spacer, but later the claim recites a limitation that makes the spacer optional.  It is unclear, from the claim language, if the guide nucleic acid requires the spacer or if it does not require the spacer.  The office suggests alternative language, e.g., “A guide nucleic acid comprising: optionally a spacer reverse complementary to a first region of a target nucleic acid, wherein the spacer is included in the guide nucleic acid, or the spacer is included in a second, different guide nucleic acid when not included in the guide nucleic acid” to clarify whether and when the guide nucleic acid requires the spacer.  Claims 2-28 are included in this rejection as they require the limitations of claim 1 but do not overcome the rejection because they fail to clarify whether the guide nucleic acid requires the spacer and under what circumstances.

Claim Rejections - 35 USC § 102 - withdrawn
Rejection of claims 1, 6, 9-12, 14-18, 21-22, and 27-28 under 35 U.S.C. 102(a)(1) as being anticipated by Anzalone et al. 2019 (Nature 576, 149-157, published October 21, 2019; as cited in the IDS filed April 16, 2021) is withdrawn in view of Applicant’s amendment to claim 1 reciting “wherein the spacer is optionally included in the guide nucleic acid, and is included in a second different guide nucleic acid when not included in the guide nucleic acid” and “a reverse transcriptase template encoding a sequence to be reverse transcribed into a first synthesized strand”.  Applicant further amended claim 1 to recite “the first strand primer binding site closer to the second region of the target nucleic acid” to further distinguish the claimed invention from one having a hairpin as described by Anzalone et al.

Claim Rejections - 35 USC § 102 - new rejections necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 21 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May et al. 2018 (US20180237770A1, published August 23, 2018; as cited in the IDS filed August 13, 2021).  This is a new rejection necessitated by Applicant’s amendment.
Regarding claims 1-4, 9-10, 25, and 27-28 May et al. teach a nucleic acid-targeting nucleic acid (guide nucleic acid), which can be a double guide nucleic acid where a portion of the target nucleic acid can be complementary to a portion (spacer) of the nucleic acid-targeting nucleic acid.  (See abstract and paras [0057] and [0176]).  May et al. further teach a nucleic acid-targeting nucleic acid comprising a scaffold configured to bind a Cas nickase.  (See para [0604] and [0065-0066].)  May et al. further teach a reverse transcriptase template encoding a sequence to be inserted into the target nucleic acid (See para [0015].)  May et al. further teach the tracr nucleic acid extension at the 3’ end of the nucleic acid-targeting nucleic acid (e.g., 3’ hybridizing extension) can comprise a sequence that can be used as a template and converted by a reverse transcriptase.  (See para [0855].)  May et al. teach a first strand primer binding site reverse complementary to a second region of the target nucleic acid.  (See paras [0343] and [0294].)  May et al. further teach a double guide nucleic acid with a GPS region that hybridizes to a GPS binding site on a second guide nucleic acid where the GPS region and the GPS binding site are at least 10 nucleotides in length and are at least 60% reverse complementary to each other. (See para [0346-0348].)  Regarding claims May et al. further teach a guide nucleic acid comprising a second strand primer comprising a sequence of a region of the reverse transcriptase template that hybridizes to the first synthesized strand and RNA can be reverse transcribed into DNA. (See paras [0855] and [0658].)
Regarding claim 5, May et al. teach the guide nucleic acid of claim 2 having the first region of the target nucleic acid on a first strand of the target nucleic acid and the second region of the target nucleic acid is on a second strand of the target nucleic acid.  (See para [0065]).
Regarding claim 6, May et al. teach a second strand primer of 10-60 nucleotides in length. (See para [0850].)
Regarding claim 7, May et al. teach a guide nucleic acid that can comprise a moiety containing a ribozyme cleavable sequence. (See Fig. 15 and paras [0336], [0718], [0720], and [0727].)
Regarding claim 21, May et al. teach modifications in the PAM interacting P-domain region of the guide nucleic acid configured to disrupt the PAM sequence in the target nucleic acid.  (See paras [0193] and [0088].)
Regarding claim 26, May et al. teach the guide nucleic acid with a second nucleic acid-targeting nucleic acid, comprising a second spacer that can hybridize to a second target nucleic acid. (See para [0668].)  May et al. further teach that the sequences used to bring the donor polynucleotide into close proximity with a double-stranded break can be appended to the 5 ' end of the nucleic acid-targeting nucleic acid (e.g., the spacer extension) and that the spacer extension sequence can comprise a primer binding site. (See paras [0857] and [0294]).  

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Anzalone et al. 2019 as applied to claims 1, 6, 9, 10-12, 15-16, 21-22, and 27-28 under 35 U.S.C. 102 above, and further in view of Guschin et al. 2015 (US9161995B2, published October 20, 2015) is withdrawn in view of Applicant’s amendment to claim 1 reciting “(i) a guide nucleic acid positioning system (GPS) region and a GPS binding site that hybridizes to the GPS region, wherein the GPS region and the GPS binding site are at least 10 nucleotides in length and are at least at least 60% reverse complementary to each other, and wherein hybridization of the GPS region and the GPS binding site positions the first strand primer binding site closer to the second region of the target nucleic acid”.

Claim Rejections - 35 USC § 103 - new rejections necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. 2018 (US20180237770A1, published August 23, 2018; as cited in the IDS filed August 13, 2021) as applied to claims 1-7, 9, 21 and 25-28 above, and further in view of Guschin et al. 2015 (US9161995B2, published October 20, 2015).  This is a new rejection necessitated by Applicant’s amendment.
The teachings of May et al. are applied to claims 19 and 20 as they were applied to claims 1-7, 9, 21 and 25-28 above under 35 U.S.C. 102 above. May et al. do not teach a guide nucleic acid where the target nucleic acid comprises a CFTR nucleic acid. May et al. further do not teach a guide nucleic acid, wherein the spacer comprises a nucleic acid sequence at least 85% identical to any one of SEQ ID NOs: 96-119.
Guschin et al.’s disclosure is directed to methods and compositions for alteration of a cystic fibrosis transmembrane conductance regulator (CFTR) gene. (Title and abstract.)
Regarding claims 19 and 20, Guschin et al. teach target nucleic acid sites on the CFTR gene for genome editing. Guschin et al. further teach the target site of SEQ ID NO: 43 with 100% identity to the 20 amino acids of instant SEQ ID NO: 96.  (See sequence alignment below; Qy is SEQ ID NO: 96 and Db is SEQ ID NO: 43.)

              ||||||||||||||||||||
Db         23 TCTGTATCTATATTCATCAT 4		(SEQ ID NO: 43)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to create a guide nucleic acid targeting the CFTR gene for genome editing. May et al. teach compositions and methods for the use of nucleic acid-targeting nucleic acids for genome engineering to alter the genome by deleting, inserting, mutating, or substituting specific nucleic acid sequences using a Cas9 nickase. (See abstract and paras [0065-0066] and [0749].)  Guschin et al. teach target sites for genome editing of the CFTR gene. (See sequence alignment above.)  The ordinary artisan would have been motivated to generate guide nucleic acids that targets the CFTR gene target site as disclosed in Guschin et al. for genome editing to treat cystic fibrosis.  The ordinary artisan would have had a reasonable expectation of success because both disclosures are directed to editing genes for gene therapy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636